 

Mutual Termination Agreement

 

This mutual termination agreement is made and entered into this 8thday of
January, 2013, by and between Cellceutix Corporation and Hyman and Ethel
Schwartz, (“Schwartz”) Series A Convertible Preferred Subscriber. 

 

 

WHERAS the Company and (“Schwartz “) entered into a Subscription Agreement on
May 8, 2012 for the Company to sell and for (“Schwartz “)   to  purchase Series
A Convertible Preferred Shares (the “Series A Preferred”) of Cellceutix
Corporation   (CTIX) (the "Company") which are convertible into Common Shares of
the Company,  in a transaction exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”) for an aggregate of
$1,000,000 to be funded in tranches over the period of one year.  To date an
aggregate of $400,000 was funded, and the Company issued an aggregate of 848,084
common shares and 848,084 common stock purchase warrants. 

 

Whereas, Company and (“Schwartz “)    desire to mutually terminate the
subscription for the remaining $600,000 subscription agreement. 

 

Now therefore, for valuable consideration, the receipt of which is hereby
acknowledged, the Company and Schwartz agree to:

 

1. Mutually terminate the agreement referenced herein. 

 

2. Mutually release each other of any claims or liabilities of any kind or
nature.

 

This mutual termination is made effective as of the date first written above.

 

Cellceutix Corporation   

 

Hyman Schwartz and Ethel Schwartz

 

 

 

 

 

By:

/s/ Leo Ehrlich

 

By:

/s/ Hyman Schwartz

/s/ Ethel Schwartz

 

 

Leo Ehrlich, CEO   

 

 

 

 